Citation Nr: 1217677	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  10-27 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of traumatic brain injury (TBI).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from August 1996 to December 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
	
Regarding the Veteran's claim for an acquired psychiatric disorder, while the Veteran has claimed entitlement to service connection for schizophrenia, there are other psychiatric diagnoses of record, such as major depressive disorder and psychotic disorder.  Given the Veteran's description of his claim for schizophrenia and the information of record, the Board finds that the claim encompasses acquired psychiatric disorders other than schizophrenia.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a Veteran's claim for service connection for PTSD may also include any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Therefore, the Board has characterized that portion of the appeal involving service connection for schizophrenia as encompassing an acquired psychiatric disorder, to include schizophrenia, as reflected on the title page.   

Also, the Board notes that, following the RO's May 2011 certification of the appeal to the Board, a record indicating that the Veteran was admitted to a VA hospital on December 14, 2011, received high intensity psychological treatment for schizophrenia, and was discharged on December 29, 2011, was associated with the claims file.  When the Board receives pertinent evidence that was not initially considered by the RO, generally the evidence must be referred to the RO for review.  See 38 C.F.R. § 20.1304(c) (2011).  Evidence is not pertinent if it does not relate to or have a bearing on the issue or issues on appeal.  Id.  In this case, the December 14, 2011, to December 29, 2011, records of hospitalization for schizophrenia are not pertinent to the claim herein decided.  As explained below, the Board is denying the claim of entitlement to service connection for residuals of TBI on the basis that the Veteran did not incur an injury in service to which residuals of TBI can be related.  As the December 2011 records of hospitalization for schizophrenia do not relate to or have a bearing on this issue, the Board may promulgate a final decision on the matter without referring such evidence to the RO for initial consideration.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran did not incur TBI in service.


CONCLUSION OF LAW

The criteria for service connection for residuals of TBI have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issue herein decided.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  The information contained in a September 2008 letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the Veteran was notified of regulations pertinent to the establishment of an effective date and disability rating in the September 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  The Board notes that the Veteran has not been afforded a VA examination in connection with his current claim of entitlement to service connection for residuals of TBI.  However, as explained below, the Board finds that the evidence does not establish that the Veteran suffered an event, injury or disease in service with which his claimed disability or symptoms may be associated.  Therefore, remand for a VA examination with respect to this issue is not warranted.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.  

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the matter decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).


II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In this case, as reflected in an October 2008 statement, the Veteran asserts that he suffered TBI during service in January 2000, when he was involved in a head on automobile collision.

Service treatment records reflect that, in January 2000, the Veteran was treated for complaints of frontal rib pain after being struck head on in a motor vehicle accident.  The Veteran complained of pain in the rib area with coughing.  On examination, pupils were equal, round, and reactive to light, and the neck had full range of motion with no tenderness to palpation.  There was tenderness to palpation at the left subcostal margin.  The assessment was minor soft tissue injury, secondary to motor vehicle accident.  Service treatment records, including the January 2000 record, do not reflect any complaints of or findings pertinent to any head injury.  The report of the Veteran's November 2000 examination for separation from service reflects a normal clinical evaluation of the head, face, neck, and scalp, and no head injury residuals were noted.  At that time, the Veteran reported that he had no past or current medical history of either head injury or frequent or severe headaches.  

The report of a March 2006 private psychological examination reflects that the Veteran reported suffering a frontal closed head injury in an automobile while in service in 2000.  He reported being unconscious for two days afterwards, and having post-concussive symptoms that lasted for days.   

VA treatment records reflect that, in February 2008, the Veteran was contacted by a VA social worker in response to a referral to screen for possible TBI.  Screening was done on the phone with the Veteran.  It was noted that the Veteran screened positive for TBI.

Another February 2008 VA treatment record reflects that the Veteran reported having had a brain injury in 2003, but that he did not know what the results of the brain injury were.  It was noted that the Veteran's responses to answers were disjointed and often incoherent.  A March 2008 addendum note reflects the treating VA psychologist's opinion that the Veteran's inconsistent behavior and lack of impulse control suggested possible TBI.  

An April 2008 VA magnetic resonance imaging (MRI) report reflects that the Veteran reported having fallen from a ladder during deployment in Iraq, and hitting his head on a handrail.  He denied losing consciousness at that time, but stated that he had felt dazed.  He also reported being involved in a head on motor vehicle collision in Virginia in January 2000, hitting his head against the steering wheel, losing consciousness for a few seconds, and being treated at the base hospital.  He complained of headache, blurring of the vision in the right eye, decreased hearing in the left ear, poor concentration, forgetfulness, difficulty in making decisions, slowed thinking, fatigue, and difficulty in falling asleep.  It was also noted that he had slowed responses to questions.  Brain MRI scan revealed no intracranial abnormality.   

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the Veteran's claim must be denied. 

The Board notes the Veteran's reported symptomatology such as headaches, poor concentration, forgetfulness, and slowed thinking, as well as symptomatology noted on objective examination, such as inconsistent behavior, lack of impulse control, and slowed responses to questions.  However, in this case, the evidence does not establish that the Veteran suffered an injury in service with which any such symptomatology may be associated.  Specifically, the Board finds that the Veteran did not incur TBI in service.

Service treatment records contain no indication of any head injury or TBI.  While they reflect that, in January 2000, the Veteran was involved in a motor vehicle accident, his treatment at that time was for complaints of frontal rib pain with coughing, and he was assessed as having minor soft tissue injury.  There was no injury or trauma to the head or brain noted, or symptomatology pertinent to a head injury.  On examination, pupils were equal, round, and reactive to light, and the neck had full range of motion with no tenderness to palpation.  Also, the report of the Veteran's November 2000 examination for separation from service reflects a normal clinical evaluation of the head with no head injury residuals noted, and the Veteran reported at that time that he had no past or current medical history of either head injury or frequent or severe headaches.  

The Board notes the Veteran's assertions that he incurred a head injury at the time of the January 2000 automobile accident, and that he also injured his head after falling from a ladder and hitting his head on a handrail.  The Board also notes that the Veteran is competent to report matters within his own personal knowledge, such as incurring a head injury in an automobile accident, falling from a ladder, and receiving medical treatment.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Board finds that his assertions of any such injuries are not credible.  

The Veteran's reports of incurring a closed head injury at the time of his automobile accident are inconsistent with the service treatment records.  Such records indicate no treatment for any head injury, including the January 2000 record reflecting treatment for the Veteran's complaints and injuries following the January 2000 motor vehicle accident, which involved his chest and rib area only; there is no mention whatsoever of any complaints of or findings pertinent to a head injury at that time or at any other point in the service treatment records.  Also, while the Veteran reported hitting his head after falling from a ladder during deployment in Iraq, service personnel records do not reflect that the Veteran had service in Iraq, or any foreign service at all, during his period of active duty from August 1996 to December 2000.  Moreover, the Veteran's assertions of head injuries in service are inconsistent with his own report at the time of his November 2000 separation examination that he had no medical history of a head injury.  

Furthermore, the Veteran's post-service statements regarding his claimed head injury and TBI have been inconsistent and conflicting.  A February 2008 VA treatment record reflects that he Veteran reported having had a brain injury in 2003, which is after his period of service.  Also, at the time of the March 2006 private psychological examination, the Veteran reported suffering a frontal closed head injury from his in-service motor vehicle accident, being unconscious for two days afterwards, and having post-concussive symptoms lasting for days, while the April 2008 VA MRI report reflects that the Veteran reported that, following his in-service motor vehicle accident, he lost consciousness for a few seconds and was treated at the base hospital.

Finally, while the April 2008 VA brain MRI scan revealed no intracranial abnormality, the Board notes the statements by professionals regarding the Veteran's possible TBI, such as the over-the-phone TBI screen by a VA social worker that was determined to be positive, and the March 2008 VA note reflecting the treating VA psychologist's opinion that the Veteran's inconsistent behavior and lack of impulse control suggested possible TBI.  However, such assessments regarding the existence of TBI residuals were based on the Veteran's reported history of in-service head trauma, which the Board finds not to be credible.  Thus, as the positive TBI screen and findings of possible TBI in the record were based on an inaccurate factual premise, the Board finds them not to be of probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Accordingly, the Board finds that the claim for service connection for residuals of TBI must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011); Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to service connection for residuals of TBI is denied.


REMAND

As noted in the introduction above, following the RO's May 2011 certification of the appeal to the Board, a record stating that the Veteran had been admitted to a VA hospital on December 14, 2011, received high intensity psychological treatment for schizophrenia, and was discharged on December 29, 2011, has been associated with the claims file.  However, the records of such hospitalization have not been associated with the claims file; the most recent VA treatment records available for review are from the Central Texas Veterans Health Care System, dated in May 2009.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As the December 2011 records of hospitalization for schizophrenia might be pertinent to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, the case must be remanded for such records to be obtained and associated with the claims file.

Also, VA treatment records dated from February 2008 to May 2009 reflect treatment for an acquired psychiatric disorder, variously diagnosed as schizophrenia, major depressive disorder, and psychotic disorder.  Service treatment records reflect that, in May 1997, the Veteran presented secondary to a concern from his supervisors regarding talk of suicide, and that the Veteran's stressors included not having arranged money access for his new wife at home before he left; the Veteran denied suicidal ideation and stated that he was just kidding, and was assessed as not having suicidal ideation or being a suicide risk.  In this regard, as reflected in his November 2009 notice of disagreement and June 2010 substantive appeal, the Veteran has asserted that his in-service treatment in May 1997 is related to his current acquired psychiatric disorder.  Under these circumstances, the Veteran should be provided an examination and opinion addressing whether an acquired psychiatric disorder, to include schizophrenia, is related to his period of service.  See 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon, 20 Vet. App. 79.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA medical records related to the Veteran's acquired psychiatric disorder, to include schizophrenia, including the records of the Veteran's December 14, 2011, to December 29, 2011, hospitalization for schizophrenia, and all such records from the Central Texas Veterans Health Care System, dated from May 2009 to the present.  All records and/or responses received should be associated with the claims file.  

2.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any acquired psychiatric disorder, to include schizophrenia.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Following a review of the claims file, to include service and post-service medical records, and to specifically include the May 1997 in-service mental health treatment note, and the examination results, the examiner is requested to determine whether the Veteran has an acquired psychiatric disorder, to include schizophrenia.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability began during, was aggravated by, or is otherwise related to service.

A complete rationale for all opinions must be provided.

3.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

4.  After completing the above development, and any other development deemed necessary, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


